Order entered November 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00564-CR

                             ARES WENDELL HIATT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80604-2018

                                             ORDER
       Before the Court is appellant’s November 19, 2019 second motion for extension of time
to file his brief. In the motion, appellant states that the reporter’s record is incomplete because a
pretrial hearing has not been filed; however, appellant does not indicate what date the pretrial
hearing was held. A supplemental reporter’s record was filed October 23, 2019 containing the
record of the pretrial hearing from April 18, 2019. Thus, it appears the reporter’s record is
complete.
       We GRANT appellant’s motion and ORDER appellant’s brief due on or before
December 20, 2019. Appellant is cautioned that the failure to file a brief by that date may result
in the appeal being abated for a hearing under rule 38.8(b)(3). See TEX. R. APP. P. 38.8(b)(3).


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE